DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites the limitation of “the electrode structure” which lacks antecedent basis. Since the electrode structure is previously disclosed in claim 14, it is unclear whether the claim should depend from claim 13 as written or from claim 14.
Regarding claim 17, the claim depends from claim 16 and therefore is rejected for the same reasons due to its dependency thereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15-17, 19, 20, 23, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaack et al. US Patent Application publication 2014/0083190 (hereinafter referred to as Kaack).
Regarding claim 13, Kaack teaches a micromechanical system comprising movably suspended mass 10 and a damping system 90 including a movably suspended damping structure 91, the damping structure being deflectable by applying a voltage and the damping structure being configured in such a way that the damping of the movably suspended mass is changeable with the aid of a deflection of the damping structure as claimed (paragraphs 0022 and 0052).
Regarding claim 15, Kaack teaches a control electrode structure 92, the damping structure 91 being deflectable by applying the voltage to the control electrode structure and/or the damping structure.
Regarding claim 16, Kaack discloses the damping finger and electrode fingers as claimed. 
Regarding claim 17, Kaack teaches a further damping finger (fig. 4) such that the control electrode is situated between the damping finger and the further damping finger as claimed.
Regarding claims 19 and 20, in Kaack the control electrode extends in parallel to the damping finger and includes one or multiple finger structures as claimed.
Regarding claims 23 and 24, Kaack teaches the addition of a further damping system of the claimed features in a mirror-symmetrical configuration to the damping system as claimed. 
Regarding claim 26, Kaack teaches a method for operating a micromechanical system, the micromechanical system including a movably suspended mass 10, and a damping system 90 including a movably suspended damping structure 91, the damping structure being deflectable by applying a voltage, the damping structure being configured in such a way that a frequency response and/or a damping of the movably suspended mass is changeable with the aid of a deflection of the damping structure, the method comprising: deflecting the damping structure by applying the voltage, the frequency response and/or the damping of the movably suspended mass being changed with the aid of the deflection of the damping structure (paragraphs 0022 and 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 18, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaack.
Regarding claims 18 and 21, Kaack discloses the claimed invention but does not explicitly teach the distances claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the damping fingers and control electrodes at any desired distance from one another in order to determine the desired amount of damping between elements based on the potential acceleration the system will experience, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 14 and 25, Kaack teaches the claimed system but does not explicitly teach the specific arrangement of the electrodes. Fig. 1 of Kaack illustrates a system including a comb with electrodes on both sides and both stationary and movable electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the electrode structure and the damping structure , since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaack and Naumann US Patent Application Publication 2017/0023606 (hereinafter referred to as Naumann).
Regarding claim 22, Kaack discloses the claimed invention but does not explicitly the stopper device as claimed. Naumann teaches a mems device including a deflectable mass that is motion-limited by a stopper 575 (fig. 6). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined teachings of Naumann with those of Kaack in order to provide a similar stopper device to prevent the damping structure from being damaged during harsh accelerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861